DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent Application No. 15/638,935.  Although the conflicting claims are not identical, they are not patentably distinct from each other. The differences and similarities between the two cases are shown in the table below:
Instant application
Application 15/638,935
Claim 1.
An apparatus, comprising: 
a wireless component configured for wireless communication in view of a set of wireless parameters; 
one or more processors configured to: determine whether a biological presence is within a proximity based on a set of predetermined criteria; and 
modify the set of wireless parameters in response to the biological presence being detected within the proximity.
Claim 1. 
An apparatus employed in a modem device, comprising: 
one or more processors configured to: determine whether a biological presence is within a proximity based on a set of predetermined criteria; 
modify a set of modem parameters in response to the biological presence being detected; 
reduce an amount of transmitted radio frequency (RF) energy below a predetermined threshold in response to a modification of the set of modem parameters, wherein the one or more processors are further configured to: reduce the amount of RF energy below the predetermined threshold by providing an alternative communication path with less RF energy; and
 a radio frequency interface configured to receive or transmit data over a radio interface.
The similarities between the two independent are shown in boldface. Both cases disclose the idea of adjusting RF power based on the detection of a biological presence with a proximity. The differences are simple, for example the parent case disclose the use of a wireless modem while the instant one talks about an apparatus comprising a wireless component.

Claim 9.
A system, comprising: 
a wireless component configured for wireless communication in view of a set of network parameters;
determine whether a biological presence is within a proximity based on a set of predetermined criteria; and
modify the set of network parameters in response to the biological presence being detected.

Claim 8. 
A system of a wireless 
network comprising: 
a first wireless modem configured to communicatively couple a number of user devices to a wireless network; 
a detection component configured to detect whether a biological presence is within a proximity to the first wireless modem based on a set of predetermined criteria; and 
a control component configured to modify a set of modem parameters of the first wireless modem from a nominal transmission operation in response to the detection component detecting the biological presence within the proximity, wherein the control component is further configured to select a policy based on a detection of the biological presence, wherein the policy is selected from among a set of policies.
The similarities between the two independent are shown in boldface. Both cases disclose the idea of adjusting RF power based on the detection of a biological presence with a proximity. The differences are simple, for example the parent case disclose the use of a wireless modem while the instant one talks about an apparatus comprising a wireless component.

Dependent Claims:
Limitations of claims 10-13 can be obtain from claims 10-13 of parent case respectively.
Limitations of claims 14 and 15 can be obtain from claim 18 of parent case.
Limitations of claim 16-18 can be obtain from claim 10 of parent case.
Limitations of claim 17 can be obtain from claim 2 of parent case
Claim 19. 
A non-transitory computer-readable storage medium storing executable instructions that, in response to execution, cause one or more processors to perform operations comprising: 
determine whether a biological presence is within a proximity based on a set of predetermined criteria; and 
modify the set of network parameters in response to the biological presence being detected.

Claim 20. 
A non-transitory computer-readable storage medium storing executable instructions that, in response to execution, cause one or more processors of a wireless network to perform operations comprising: 
communicatively coupling a user device to a wireless network via a network device; 
detecting whether a biological presence is within a proximity to the network device based on a set of predetermined criteria; 
modifying a set of parameters of the network device in response to a detection of the biological presence within the proximity; and 
reducing an amount of radio frequency (RF) energy between the user device and the network device, wherein reducing the amount of RF energy comprises enabling an alternative communication path with less RF energy between the user device and the network device.
The similarities between the two independent are shown in boldface. Both cases disclose the idea of adjusting RF power based on the detection of a biological presence with a proximity. The differences are simple, for example the parent case disclose the use of a wireless modem while the instant one talks about an apparatus comprising a wireless component.

Dependent Claims:
Limitations of claim 20 can be obtain from claim 21 of parent case respectively.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bart et al. (US 20180350213 A1).

Claim 1. Bart et al. disclose an apparatus (read monitoring system [0020]), comprising: 
a wireless component configured for wireless communication in view of a set of wireless parameters (read as …a wireless communication module configured to exchange wireless communications over the network… [0032]); 
one or more processors (read as control unit 210 includes a controller [0031].) configured to: 
determine whether a biological presence (read as The light sensitive sensor can also distinguish between a human form object and an animal form object in the FOV [0046]) is within a proximity (read as in the FOV 105 of the touchless doorbell device [0046]. The touchless doorbell has to function within a proximity) based on a set of predetermined criteria (read as The PIR sensor along with the light sensitive sensor detect the presence of a person at the front door of the property based on detecting motion within the FOV and detecting the object causing the motion is moving towards the touchless doorbell device and is of a human form [0041]. The term “criteria” is not explicitly defined, so motion is being interpreted as the “criteria”); and 
modify the set of wireless parameters in response to the biological presence being detected within the proximity (read as The sensor data is communicated from the touchless doorbell device 104 to the control unit 112 at the monitored property 102 [0046]. The term “wireless parameters” is not explicitly defined. In order for the sensor data to be transmitted some wireless parameters must be modified.).
Bart et al. disclose a network instead of an apparatus. The disclosed network include all the elements cited in the instant application. In addition all the limitations are realized.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Bart et al. in order to the limitation of the claimed invention namely the idea of a wireless system detecting the presence of a human and modify some parameters.

Claim 2. The apparatus of claim 1, Bart et al. disclose, 
wherein the set of wireless parameters are modified in view of a security consideration (read as The touchless doorbell device 104 may output a pre-recorded message when the person at the front door is a known visitor [0051]).

Claim 3. The apparatus of claim 2, Bart et al. disclose, 
wherein the security consideration includes a detection of an unknown presence within the proximity (read as the control unit 112 may communicate the received images of the user 116 and the unknown person to the monitoring server 114 which may in turn submit the images to the authorities. In some examples, the control unit 112 may prompt the monitoring system at the property to sound an audible alarm to attempt to deter the burglar [0054]).

Claim 4. The apparatus of claim 3, Bart et al. disclose, 
the one or more processors further configured to generate an alarm responsive to the detection of the unknown presence within the proximity (read as the control unit 112 may communicate the received images of the user 116 and the unknown person to the monitoring server 114 which may in turn submit the images to the authorities. In some examples, the control unit 112 may prompt the monitoring system at the property to sound an audible alarm to attempt to deter the burglar [0054]).

Claim 5. The apparatus of claim 3, Bart et al. disclose, 
wherein the detection of the unknown presence within the proximity includes a detection of a movement within the proximity (read as the PIR sensor of the camera of the touchless doorbell device detects motion of a person within the field of view (FOV) of the camera [0061]).

Claim 6. The apparatus of claim 1, Bart et al. disclose, 
the one or more processors further configured to further modify the set of network parameters in response to the biological presence no longer being detected (read as The control unit 112 notifies the user 116 to the arrival of the visitor 120. In some implementations, the control unit 112 may send a message through a monitoring application that runs on the user device 118. The message may include the video and/or image data captured by the touchless doorbell device 104 [0022]. The user is notified when the person arrives at the door. So the network parameters are when sending or not sending a notification which depends on detecting the visitor or not.).

Claim 7. The apparatus of claim 1, Bart et al. disclose, 
wherein the biological presence is detected within the proximity based on detection of at least one of: 
a motion (read as the PIR sensor of the camera of the touchless doorbell device detects motion of a person within the field of view (FOV) of the camera [0061]), an optical change, a light differential, a signal strength change, a temperature, a user activity, a user device communication, or a message.

Claim 8. The apparatus of claim 1, Bart et al. disclose,  
wherein the set of wireless parameters include at least one of: 
a transmission property of a physical layer (read as the control unit 112 may communicate the received images of the user 116 and the unknown person to the monitoring server 114 which may in turn submit the images to the authorities [0054].   A physical layer must be adjusted in order to send the images wirelessly. ), a communication standard, a frequency band, an amount of airtime, a directivity pattern, or a physical connection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sun (US 2015/0097740 A1).

Claim 9. Sun discloses a system (read as a mobile communication device, [0020]. FIG. 1), comprising: 
a wireless component configured for wireless communication in view of a set of network parameters (read as an operating frequency band of the antennas 110 and 160 of the mobile communication device 10 may be adapted for transmitting and receiving a radio-frequency signal of the Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system, the Digital Television Broadcasting (DTV) system, the Global Positioning System (GPS), the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system, the Ultra-Wideband (UWB) system, the Wireless Personal Area Network (WPAN) system or other wireless or mobile communication frequency band applications [0022]);
determine whether a biological presence is within a proximity based on a set of predetermined criteria (read as …the proximity sensing module 140, but also precisely determines that a human body is located around the adjusted antenna according to the variation of the signal parameter detected by the signal measurement module 120 [0031]); and
modify the set of network parameters in response to the biological presence being detected (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]).

Claim 10. The system of claim 9, Sun discloses
wherein the set of network parameters are modified in view of a wireless characteristic (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]).

Claim 11. The system of claim 10, Sun discloses
wherein the wireless characteristic includes an electromagnetic field, wherein the set of network parameters are modified to reduce a magnitude of the electromagnetic field (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]).

Claim 12. The system of claim 11, Sun discloses
wherein the magnitude of the electromagnetic field is reduced through one or more of: 
selecting a particular fragmentation size of one or more data packets, selecting a lower transmission power (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]), reducing a re-try count for a number of retransmissions, adjusting one or more directivity patterns, or one or more beamforming operations.

Claim 13. The system of claim 11, Sun discloses 
wherein the magnitude of the electromagnetic field is reduced through localization to control a wireless network to deliberately reduce the electromagnetic field in one (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]) or more certain areas of the wireless network.

Claim 14. The system of claim 13, Sun discloses 
wherein the localization is based on identifying one (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]) or more objects with a particular accuracy within the proximity.

Claim 15. The system of claim 13, Sun discloses 
wherein the localization is based on at least one of: 
a time of arrival estimation, or a receive signal strength (RSS) measurements (read as a received signal strength of a radio-frequency signal may be reduced. That is to say, in addition to a proximity sensor, the antenna may also be used as a sensor for sensing whether a human body approaches. According to such feature, the invention uses signal characteristics of the radio-frequency signal received by the antenna as assistance to the proximity sensor to precisely sense the approach of the human body [0020]).

Claim 16. The system of claim 10, Sun discloses 
wherein the set of network parameters are modified to reduce a transmit power of the wireless component (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]).

Claim 17. The system of claim 10, wherein the set of wireless parameters are modified to adjust a communication path within a wireless network (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]. Reducing radiated power means a communication path is adjusted.).

Claim 18. The system of claim 9, Sun discloses 
wherein the set of network parameters include at least one of: 
a transmission property of a physical layer (read as when the decrement of the signal parameter is larger than the threshold value and the proximity sensing module 140 is in the activation mode, the controlling module 150 reduces the radiated power of the adjusted antenna [0030]. Adjusting the transmit power requires the change in the transmission property of the physical layer), a communication standard, a frequency band, an amount of airtime, a directivity pattern, or a physical connection.

Claim 19. Bart et al. disclose a non-transitory computer-readable storage medium storing executable instructions that, in response to execution, cause one or more processors to perform operations (read as a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor [0077]) comprising: 
determine whether a biological presence is within a proximity (read as The light sensitive sensor can also distinguish between a human form object and an animal form object in the FOV [0046]) based on a set of predetermined criteria  (read as The PIR sensor along with the light sensitive sensor detect the presence of a person at the front door of the property based on detecting motion within the FOV and detecting the object causing the motion is moving towards the touchless doorbell device and is of a human form [0041]. The term “criteria” is not explicitly defined, so motion is being interpreted as the “criteria”); and 
modify the set of network parameters in response to the biological presence being detected (read as The sensor data is communicated from the touchless doorbell device 104 to the control unit 112 at the monitored property 102 [0046]. The term “wireless parameters” is not explicitly defined. In order for the sensor data to be transmitted some wireless parameters must be modified.).

Claim 20. The apparatus of claim 1, Bart et al. disclose
wherein the set of wireless parameters are modified in view of a security consideration (read as he user 116 may have been followed home by a burglar who is attempting to force himself into the property 102, when the user 116 approaches the touchless doorbell device 104, the user 116 may pull on his ear to signal the control unit 112 to contact the authorities [0055]) or to reduce a radio frequency (RF) energy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646